Citation Nr: 0615466	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  97-32 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for schizoaffective disorder.

2.  Entitlement to an effective date for an award of service 
connection for schizoaffective disorder, prior to November 
27, 1996.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision that granted 
the veteran's claim for service connection for 
schizoaffective disorder, and assigned a 50 percent 
evaluation, effective November 27, 1996.  The veteran has 
disagreed with both the effective date of the award and the 
rating assigned for his service-connected psychiatric 
disability.

In a statement dated in February 2004, the veteran's attorney 
raised a claim for a total rating based on individual 
unemployability due to service-connected disability.  Since 
this matter was not certified or developed for appeal, it is 
referred to the RO for appropriate action.

The issue of entitlement to an initial evaluation in excess 
of 50 percent for schizoaffective disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disability was received on December 27, 1993.  

2.  The RO denied the claim for service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder, in a December 1994 rating action.

3.  The veteran's notice of disagreement with this 
determination was timely filed, but the RO only addressed the 
issue of service connection for post-traumatic stress 
disorder (PTSD) in the statement of the case furnished in 
August 1995, and the claim for service connection for a 
psychiatric disability other than PTSD remained pending.

4.  By rating action dated in September 2003, the RO granted 
service connection for schizoaffective disorder.

CONCLUSION OF LAW

An effective date of December 27, 1993 for the award of 
service connection for schizoaffective disorder, is 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(b)(2)(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

The Board acknowledges that an adequate VCAA notice letter 
was not sent to the veteran.  In light of the decision in 
this case to grant the effective date requested by the 
veteran for the award of service connection for 
schizoaffective disorder, no prejudice to the veteran will 
result from the Board's adjudication of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal criteria and analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The veteran's claim for service connection for PTSD was 
received on December 27, 1993.

A Statement in Support of Claim was received from the veteran 
on January 7, 1994.  He indicated that he wanted to reopen 
his claim for service connection for PTSD.  In addition, the 
veteran stated that he was experiencing a "mental 
condition."

By rating action dated in December 1994, the RO denied the 
veteran's claim for service connection for a mental 
condition, to include PTSD.  He was notified of this 
determination by a letter dated later that month.

In his notice of disagreement received in July 1995, the 
veteran stated that he wanted to appeal the denial of his 
claim for service connection for PTSD.  In addition, he 
stated that he wanted to apply for service connection for a 
"nervous/mental health condition."  

The RO issued a statement of the case in August 1995 that 
only addressed the issue of service connection for PTSD.  

On November 27, 1996, the veteran submitted a Statement in 
Support of Claim that indicated that he wanted his military 
records reviewed and that they would show treatment for a 
nervous condition.  

In a decision dated in January 2000, the Board held that new 
and material evidence had been submitted to reopen a claim 
for service connection for psychiatric disability, but denied 
the reopened claim on the basis that it was not well 
grounded.  

The veteran appealed this decision to the Court which, by 
Order dated October 5, 2000, granted a Joint Motion for 
Remand and to Stay Further Proceedings, and vacated the 
Board's January 2000 determination.  

Following the Board's remand of May 2001, based on the 
receipt of additional evidence, the RO, by rating action 
dated in September 2003, granted service connection for 
schizoaffective disorder, and assigned a 50 percent 
evaluation, effective November 27, 1996.

The evidence in this case establishes that the veteran 
submitted a claim for service connection for PTSD on December 
27, 1993, and that, on January 7, 1994, he again referred to 
a claim for PTSD, as well as a claim for service connection 
for a psychiatric disability other than PTSD.  The veteran's 
July 1995 notice of disagreement clearly referred to both the 
claim for service connection for PTSD, and the claim for 
service connection for a psychiatric disability other than 
PTSD.  The RO, however, only addressed the PTSD claim in the 
statement of the case, and the veteran's claim for service 
connection for a psychiatric disability, other than PTSD, 
remained pending.  Since the veteran's initial claim for 
service connection for a psychiatric disability was received 
on December 27, 1993, the Board finds that this is the proper 
effective date for the award of service connection for 
schizoaffective disorder.  


ORDER

An effective date of December 27, 1993 for an award of 
service connection for schizoaffective disorder is granted.  


REMAND

The Board notes that the statement of the case provided only 
the criteria for an increased rating for a psychiatric 
disability that became effective in November 1996.  The 
provisions in effect prior to that date, which are now 
relevant in view of the determination in this case finding 
that the appropriate effective date for the grant of service 
connection for schizoaffective disorder is December 27, 1993, 
were not set out in that document.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claim for 
an initial evaluation in excess of 50 
percent for schizoaffective disorder, 
effective from December 27, 1993.  The 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date for the award of any 
increased (initial) disability rating, as 
outlined by the Court in Dingess.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes the rating criteria 
as in effect prior to November 7, 1996, 
and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


